DETAILED ACTION

Response to Amendment

	Amendments and response received 07/27/2022 have been entered. Claims 1-18, 20 and 21 are currently pending in this application. Claims 1 and 10 have been amended and claim 19 canceled. Claims 20 and 21 have been newly added by this amendment. Amendments and response are addressed hereinbelow.

Specification

	In light of the amendment to the title of the invention, the examiner hereby withdraws the previous grounds of objection as the newly amended title is more indicative of the invention as claimed. 

Claim Objections

Claims 2-9 are objected to because of the following informalities:  Claims 2-9, which depend from claim 1 which claims a control method, describe “the device” of the independent claim from which they depend. It is clear from the amendment of claim 1 that the dependent claims should read “the method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Go Inoue (US 20160026417 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Inoue discloses a control method of controlling a system including a device configured to support communication using Internet Protocol (IP) and an external apparatus (¶ [25] wherein the printer transmits a selected IP address to initiate communication; ¶ [41]), the device comprising: 
at least one memory device that stores a set of instructions (¶ [27]); and 
at least one processor that executes the set of instructions, the instructions, when executed, causing the device to perform operations (¶ [27]) comprising: 
selecting an IP address from a plurality of IP addresses in a case where the plurality of IP addresses is assigned to the device (¶ [25] and ¶ [41] wherein the printer may select any one of a number of IP addresses); 
transmitting a Bluetooth packet including the selected IP address assigned to the device but not including an IP address different from the selected IP address (¶ [42-44]; see ¶ [69] wherein the NFC communication may be substituted with Bluetooth communication thereby providing a Bluetooth packet including the IP address); and 
performing IP communication with the at least one external apparatus that has received the transmitted Bluetooth packet, using the selected IP address included in the transmitted Bluetooth packet (¶ [45]), wherein the IP communication is based on a communication protocol different from Bluetooth, and wherein the external apparatus transmits print data to the device, using the selected IP address included in the transmitted Bluetooth packet as a destination (¶ [22-23]).

Regarding claim 5, Inoue et al discloses the device according to claim 1 (see rejection of claim 1), wherein the device is a scanner device (Fig. 2B numeral 209).

Regarding claim 20, Inoue discloses a system including a device configured to support communication using Internet Protocol (IP) and an external apparatus (¶ [19]; see rejection of claim 1), the device comprising: 
at least one memory device that stores a set of instructions (see rejection of claim 1); and 
at least one processor that executes the set of instructions, the instructions, when executed, causing the device to perform operations (see rejection of claim 1) comprising: 
selecting an IP address from a plurality of IP addresses in a case where the plurality of IP addresses is assigned to the device (see rejection of claim 1); 
transmitting a Bluetooth packet including the selected IP address assigned to the device but not including an IP address different from the selected IP address (see rejection of claim 1); and 
performing IP communication with the at least one external apparatus that has received the transmitted Bluetooth packet, using the selected IP address included in the transmitted Bluetooth packet, wherein the IP communication is based on a communication protocol different from Bluetooth (see rejection of claim 1), and 
wherein the external apparatus transmits print data to the device, using the selected IP address included in the transmitted Bluetooth packet as a destination (see rejection of claim 1).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Go Inoue (US 20160026417 A1) in view of Vishal Batra et al (US 20160112951 A1).

Regarding claim 2, Inoue discloses the device according to claim 1 (see rejection of claim 1).
Inoue fails to explicitly disclose wherein the Bluetooth packet is a Bluetooth low energy advertising packet.
Batra et al, in the same field of endeavor of establishing wireless communication between devices using IP addresses (¶ [18-19]), teaches the Bluetooth packet is a Bluetooth low energy advertising packet (¶ [58] and ¶ [66]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the device as disclosed by Inoue comprising transmitting a Bluetooth packet including a selected IP address assigned to a device but not including an IP address different from the selected IP address to utilize the teachings of Batra et al which teaches the Bluetooth packet is a Bluetooth low energy advertising packet to save on power output as the protocol operates at lower power consumption.

Claims 3, 10, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Batra et al as applied to claim 2 above, and further in view of Leon Williams et al (US 20120113459 A1).

Regarding claim 3, Inoue discloses the device according to claim 2 (see rejection of claim 2), wherein the device is a printer (see rejection of claim 1).
Inoue fails to explicitly disclose the transmitted Bluetooth low energy advertising packet is a Bluetooth Beacon packet that satisfies a predetermined format to be used for searching for a printer of AirPrint®.
Williams et al, in the same field of endeavor of device discovery via wireless communication (¶ [33-34]), teaches the advertising packet satisfies a predetermined format to be used for searching for a printer of AirPrint (¶ [5] and ¶ [23] IPP protocol search for AirPrint enabled printer).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the device as disclosed by Inoue comprising selecting an IP address from a plurality of IP addresses in a case where the plurality of IP addresses is assigned to the device to utilize the teachings of Williams et al which teaches the advertising packet satisfies a predetermined format to be used for searching for a printer of AirPrint to effectuate wireless connectivity with a desired remote device.

Regarding claim 10, Inoue discloses a control method of controlling a system including a device configured to for supporting communication using Internet Protocol (IP) and an external apparatus (see rejection of claim 1), the method comprising: 
selecting, by the device, an IP address from a plurality of IP addresses in a case where the plurality of IP addresses is assigned to the device (see rejection of claim 1); 
transmitting, by the device, a Bluetooth packet including the selected IP address assigned to the device but not including an IP address different from the selected IP address (see rejection of claim 1); and 
performing, by the device, IP communication with the at least one external apparatus that has received the transmitted Bluetooth packet, using the selected IP address included in the transmitted Bluetooth packet, wherein the IP communication is based on a communication protocol different from Bluetooth (see rejection of claim 1), and 
wherein the external apparatus searches for the device using the Bluetooth packet including the selected IP address (see rejection of claim 3).

Regarding claim 11, Inoue discloses the method according to claim 10, wherein the Bluetooth packet is a Bluetooth low energy advertising packet (see rejection of claim 2)

Regarding claim 21, Inoue discloses a system including a device configured to support communication using Internet Protocol (IP) and an external apparatus (see rejection of claim 20 and see claim 10), the device comprising: 
at least one memory device that stores a set of instructions (see rejection of claim 1); and 
at least one processor that executes the set of instructions, the instructions, when executed, causing the device to perform operations (see rejection of claim 1) comprising: 
selecting an IP address from a plurality of IP addresses in a case where the plurality of IP addresses is assigned to the device (see rejection of claim 1); 
transmitting a Bluetooth packet including the selected IP address assigned to the device but not including an IP address different from the selected IP address (see rejection of claim 1); and 
performing IP communication with the at least one external apparatus that has received the transmitted Bluetooth packet, using the selected IP address included in the transmitted Bluetooth packet, wherein the IP communication is based on a communication protocol different from Bluetooth (see rejection of claim 1), and 
wherein the external apparatus searches for the device using the Bluetooth packet including the selected IP address (see rejection of claim 10).

Claims 4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue in view of Batra and Williams et al as applied to claim 3 above, and further in view of Haojian Jin et al (US 20160020861 A1).

Regarding claim 4, Inoue et al discloses the device according to claim 3 (see rejection of claim 3).
Inoue fails to explicitly disclose setting whether to transmit the Bluetooth Beacon packet to be used for searching for the printer of AirPrint®, wherein the Bluetooth low energy advertising packet is transmitted in a case where it is set to transmit the Bluetooth Beacon packet to be used for searching for the printer of AirPrint®, and wherein the Bluetooth low energy advertising packet is not transmitted in a case where it is set not to transmit the Bluetooth Beacon packet to be used for searching for the printer of AirPrint®.
Jin et al, in the same field of endeavor of broadcasting identification information to establish communication with remote devices (¶ [48]), teaches transmitting a Bluetooth packet including the selected IP address assigned to the device but not including an IP address different from the selected IP address (¶ [47]) and performing IP communication with the at least one external apparatus that has received the transmitted Bluetooth packet, using the selected IP address, wherein the IP communication is based on a communication protocol different from Bluetooth (¶ [7] and ¶ [57]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the device as disclosed by Inoue comprising selecting an IP address from a plurality of IP addresses in a case where the plurality of IP addresses is assigned to the device to utilize the teachings of Jin et al which teaches transmitting a Bluetooth packet including the selected IP address assigned to the device but not including an IP address different from the selected IP address; and performing IP communication with the at least one external apparatus that has received the transmitted Bluetooth packet, using the selected IP address, wherein the IP communication is based on a communication protocol different from Bluetooth to establish quick and secure connections with an apparatus within a vicinity of an image processing device.

Regarding claim 12, Inoue discloses the method according to claim 11 (see rejection of claim 11), wherein the device is a printer and the transmitted Bluetooth low energy advertising packet is a Bluetooth Beacon packet that satisfies a predetermined format to be used for searching for a printer of AirPrint® (see rejection of claim 4).

Regarding claim 13, Inoue discloses the method according to claim 12 (see rejection of claim 12, 
wherein the operations further comprise: 
setting whether to transmit the Bluetooth Beacon packet to be used for searching for the printer of AirPrint®, 
wherein the Bluetooth low energy advertising packet is transmitted in a case where it is set to transmit the Bluetooth Beacon packet to be used for searching for the printer of AirPrint®, and 
wherein the Bluetooth low energy advertising packet is not transmitted in a case where it is set not to transmit the Bluetooth Beacon packet to be used for searching for the printer of AirPrint® (see rejection of claim 4).

Regarding claim 14, Inoue discloses the method according to claim 10, wherein the device is a scanner device (see rejection of claim 5).

Allowable Subject Matter

Claims 6-9 and 15-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
November 1, 2022